PER CURIAM.
We affirm the judgment and the denial of defendant’s motion to enforce settlement agreement. There is competent substantial evidence to support the trial court’s finding that there was no meeting of the minds between the parties, Carroll v. Carroll, 532 So.2d 1109 (Fla. 4th DCA 1988); Goff v. Indian Lake Estates, Inc., 178 So.2d 910 (Fla. 2d DCA 1965), and, therefore, no settlement. Nichols v. Hartford Ins. Co., 834 So.2d 217 (Fla. 1st DCA 2002); see Socarras v. Claughton Hotels, Inc., 374 So.2d 1057 (Fla. 3d DCA 1979).
Affirmed.